DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, and 10 recite that elements do not “vertically overlap”; there is no direction specified, and thus it is not possible to determine the scope of these claims.
For present purposes, the examiner will assume that the direction from the first to the second leads is the vertical direction.
The remaining claims are rejected based on their dependencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims [] are rejected under 35 U.S.C. 102(a)(1) and anticipated by Brown, EP 3474322.
Claim 1: Brown discloses 
a lead frame (502) comprising a die pad (130) and one or more first leads (138) monolithically formed with the die pad and extending outward from the die pad in a first direction; 
a semiconductor die (102) attached to the die pad at a first side of the semiconductor die (FIG. 5C, [0041]); 
a clip frame ( portion at bottoms of 512) comprising a first metal clip (512) attached to a power terminal at a second side of the semiconductor die opposite the first side, and one or more second leads (124) monolithically formed with the first metal clip and extending outward from the first metal clip in a second direction different than the first direction; 
and a mold compound (518) embedding the semiconductor die, 
wherein the one or more first leads and the one or more second leads are exposed at different sides of the mold compound and do not vertically overlap with one another (FIG. 5e), 
wherein the first metal clip transitions from a first level above the power terminal at the second side of the semiconductor die to a second level in a same plane as the one or more first leads and the one or more second leads (FIG. 1).
Claim 2: the clip frame further comprises a second metal clip attached to a control terminal at the second side of the semiconductor die and a third lead (122) extending outward from the second metal clip, and wherein the third lead is exposed at a side of the mold compound and does not vertically overlap with the one or more first leads.
Claim 3: the one or more first leads protrudes from a first side face (top, FIG. 5) of the mold compound, and wherein the one or more second leads protrudes from a second side face (bottom) of the mold compound different than the first side face.
Claim 5: the first metal clip is bent in at least two different places (FIG. 5h).
Claim 6: the semiconductor die is a power transistor die, wherein a power terminal at the first side of the power semiconductor die is a drain or collector terminal (118, 120), wherein the power terminal at the second side of the power semiconductor die is a source or emitter terminal (110, 112), and wherein the power semiconductor die is attached to the die pad in a drain-down or collector-down configuration (FIG. 1). 
Claim 7: the semiconductor die is a power transistor die, wherein a power terminal at the first side of the power semiconductor die is a source or emitter terminal (118, 120), wherein the power terminal at the second side of the power semiconductor die is a drain terminal (110, 112), and wherein the power semiconductor die is attached to the die pad in a source-down or emitter-down configuration (FIG. 1).
Claim 10:  Brown discloses
a lead frame (502) comprising a die pad (130) and a single first lead (138, right) monolithically formed with the die pad and extending outward from the die pad in a first direction; 
a semiconductor die (102) attached to the die pad at a first side of the semiconductor die (FIG. 5C, [0041]); 
a clip frame ( portion at bottoms of 512) comprising a first metal clip (512) attached to a power terminal at a second side of the semiconductor die opposite the first side, and one or more second leads (124) monolithically formed with the first metal clip and extending outward from the first metal clip in a second direction different than the first direction; 
and a mold compound (518) embedding the semiconductor die, 
wherein the single first lead and the one or more second leads are exposed at different sides of the mold compound and do not vertically overlap with one another (FIG. 5e), 
wherein the first metal clip transitions from a first level above the power terminal at the second side of the semiconductor die to a second level in a same plane as the single first lead and the one or more second leads (FIG. 1).
Note that the recitation of an element (single first lead”) does not preclude the existence of other, non-recited elements. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Liu, US 9,177,836. Brown does not disclose plating the leads, but this was known in the art. See. Liu col. 3 1. 63 — col. 4 l. 2: “after mounting and wire-bonding dies to corresponding pre-plated lead frames of a lead frame array, the lead frames are packaged and singulated so that leads protrude out from the sides of the resulting chips and the protrusions are bent up against the sidewalls of the chips so that the sidewalls of the chip have lead surfaces that are plated with solder-wettable plating.” This was common in the art and would have been obvious to facilitate soldering.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brown. Brown discloses an additional lead (122) attached to a control terminal at the first side of the power semiconductor die, but does not disclose that the additional lead is exposed at the same side of the mold compound as the one or more first leads. However, this would have been a design choice within ordinary skill in the art, particularly due to the attachment profile of the board or substrate to which it would be bonded.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Ding, US 2016/0365305. Brown does not disclose that the first metal clip transitions from the first level to the second level within the mold compound. However, this was known in the art. See Ding, FIG. 1, lead 120 transitions within the mold compound. This would have been within ordinary skill in the art, a design choice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER BRADFORD/Primary Examiner, Art Unit 2897